 


110 HRES 901 EH: Congratulating University of Florida Quarterback Timothy 
U.S. House of Representatives
2008-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 901 
In the House of Representatives, U. S.,

July 29, 2008
 
RESOLUTION 
Congratulating University of Florida Quarterback Timothy Tim Tebow for winning the Heisman Trophy and honoring both his athletic and academic achievements. 
 
 
Whereas Tim Tebow was born on August 14, 1987, to Bob and Pam Tebow; 
Whereas Tim Tebow’s mother and father have instilled in him the importance of giving and serving others; 
Whereas Tim Tebow has exhibited exemplary character, kindness, and compassion rooted in his deep and abiding faith in God; 
Whereas Tim Tebow has displayed a willingness to help those less fortunate through his missionary work in the Philippines; 
Whereas Tim Tebow has been an inspiration off the football field by regularly visiting orphanages in the Philippines and hospitals in the United States; 
Whereas Tim Tebow has maintained a 3.77 grade point average at the University of Florida; 
Whereas Tim Tebow became only the fourth sophomore in the history of the University of Florida to earn first-team Academic All-American honors; 
Whereas Tim Tebow played an integral role in the University of Florida’s National Collegiate Athletic Association’s (NCAA) national championship football team in 2006; 
Whereas Tim Tebow threw for 29 touchdowns and ran for 22 touchdowns in the 2007 season; 
Whereas Tim Tebow became the first player in major college football history to run for at least 20 touchdowns and pass for at least 20 touchdowns in the same season; 
Whereas Tim Tebow’s total of 51 touchdowns was a Southeastern Conference record; 
Whereas Tim Tebow’s 22 rushing touchdowns was also a new conference record as well as a national collegiate record for quarterbacks; 
Whereas Tim Tebow completed more than 68 percent of his passing attempts for a total of 3,132 yards this season; 
Whereas Tim Tebow guided Florida to a 9–3 record as they led the Southeastern Conference in scoring and total yardage; and 
Whereas on December 8, 2007, Tim Tebow became the first and only sophomore ever to win the Heisman Trophy, college football’s most coveted and prestigious award: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends Tim Tebow for his academic and athletic accomplishments; 
(2)recognizes Tim Tebow’s character and compassion toward his fellow human beings; 
(3)congratulates Tim Tebow for his historic winning of the 2007 Heisman Trophy; and 
(4)directs the Clerk of the House of Representatives to transmit a copy of this resolution to University of Florida President J. Bernard Machen and Head Football Coach Urban Meyer for appropriate display. 
 
Lorraine C. Miller,Clerk.
